Claimant suffered a serious fracture of the skull through which the left supraorbital region was depressed. Two months after the accident he returned to work for about eight months and received the same wages as before the accident. The Board has found that thereafter he lost fifty per cent of his earning capacity. This is sustained by medical testimony that the sear tissue had shrunk causing headaches. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffernan, JJ.